Case 1:19-cv-04821-LAP Document 45 Filed 11/27/19 Page 1 of 6

    
     
   
   
   

 

 

. ree naa aaa ”
on a
i USDC SIsy
yee T
\ pocy pee ayy i “/ eTLED

= COTE, te wif
UNITED STATES DISTRICT COURT PEL ec
SOUTHERN DISTRICT OF NEW YORK OM Bee
DALE FILES” 2

M & R CAPITAL MANAGEMENT, INC.,

Plaintiff,
19 Civ. 4821 (LAP)

THE CURCHIN GROUP, LLC,
ROBERT C, FOURATT, CPA
and RICHARD T. DIVER,

Defendants.

STIPOLATION AND PROPOSED PROTECTIVE ORDER

WHEREAS, the Parties having agreed to the
following terms of confidentiality, and the Court
having found that good cause exists for the issuance of
an appropriately tailored confidentiality order
pursuant to Rule 26(c) of the Federal Rules of Civil
Procedure it is hereby

ORDERED that the following restrictions and
procedures shall apply to the information and documents
exchanged by the parties in connection with the pre-
trial phase of this action:

1. Counsel for any party may designate any
document or information, in whole or in part, as
confidential if counsel determines, in goed faith, that
such designation is necessary to protect the interests
of the client in information that is proprietary, a
trade secret or otherwise sensitive non-public
information. Information and documents designated by a
party as confidential will be stamped "CONFIDENTIAL."

2. The Confidential Information disclosed will be
held and used by the person receiving such information
solely for use in connection with the action.

1

 

 

 
Case 1:19-cv-04821-LAP Document 45 Filed 11/27/19 Page 2 of 6

3. In the event a party challenges another party's
designation of confidentiality, counsel shall make a
good faith effort to resolve the dispute, and in the
absence of a resolution, the challenging party may seek
resolution by the Court. Nothing in this Protective
Order constitutes an admission by any party that
Confidential Information disclosed in this case is
relevant or admissible. Each party reserves the right
to object to the use or admissibility of the
Confidential Information.

4. The parties should meet and confer if any
production requires a designation of "For Attorneys' or
Experts' Eyes Only." All other documents designated as
"CONFIDENTIAL" shall not be disclosed to any person,
except:

a. The requesting party and counsel,
including in-house counsel;

b. Employees of such counsel assigned to and
necessary to assist in the litigation;

c. Consultants or experts assisting in the
prosecution or defense of the matter, to
the extent deemed necessary by counsel; and

d. The Court (including the mediator, or
other person having access to any
Confidential Information by virtue of his or
her position with the Court).

 

 
Case 1:19-cv-04821-LAP Document 45 Filed 11/27/19 Page 3 of 6

5. Before disclosing or displaying the Confidential
Information to any person, counsel must:

a. Inform the person of the confidential
nature of the information or documents;

b. Inform the person that this Court has
enjoined the use of the information or
documents by him/her for any purpose other
than this litigation and has enjoined the
disclosure of the information or documents to
any other person; and

Cc. Require each such person to sign an
agreement to be bound by this Order in the
form attached as Exhibit A.

6. The disclosure of a document or information
without designating it as "Confidential® shail not
constitute a waiver of the right to designate such
document or information as Confidential Information. If
so designated, the document or information shall
retroactively and thenceforth be treated as
Confidential Information subject to all the terms of
this Stipulation and Order.

7. If a party inadvertently discloses
Confidential Information, the party should immediately
inform the other parties and take steps necessary to
remediate the inadvertent disclosure.

8. Any Personally Identifying Information
("PTT") (e.g., social security numbers, financial
account numbers, passwords, and information that may be
used for identity theft) exchanged in discovery shall
be maintained by the receiving party in a manner that
is secure and confidentiai and shared only with
authorized individuals in a secure manner. The
producing party may specify the minimal level of
protection expected in the storage and transfer of its
information. In the event the party who received PII
experiences a data breach affecting the PII received in
connection with the above-captioned litigation, it

3

 
Case 1:19-cv-04821-LAP Document 45 Filed 11/27/19 Page 4 of 6

shall immediately notify the producing party of same
and cooperate with the producing party to address and
remedy the breach. Nothing herein shall preclude the
producing party from asserting legal claims or
constitute a waiver of legal rights and defenses in the
event of litigation arising out of the receiving
party's failure to appropriately protect PII from
unauthorized disclosure. .

9, Pursuant to Federal Rule of Evidence 502, the
production of privileged or work-product protected
documents or communications, electronically stored
information ("ESI") or information, whether inadvertent
or otherwise, shall not constitute a waiver of the
privilege or protection from discovery in this case or
in any other federal or state proceeding. This Order
shall be interpreted to provide the maximum protection
allowed by Federal Rule of Evidence 502(d). Nothing
contained herein is intended to or shall serve to limit
a party's right to conduct a review of documents, ESI
or information (including metadata), for relevance,
responsiveness and/or segregation of privileged and/or
protected information before production, or for either
party to claw back privileged or protected documents or
communications, without waiver of the privilege or
protection, that were inadvertently produced after such
review.

10. Notwithstanding the designation of
information as "Confidential" in discovery, there is no
presumption that such information shall be filed with
the Court under seal. The parties shall follow the
Court's procedures for requests for filing under seal.

11. At the conclusion of litigation,
Confidential Information and any copies thereof shall
be promptly (and in no event later than 30 days after
entry of final judgment no longer subject to further
appeal) returned to the producing party or certified as
destroyed, except that the parties' counsel shall be
permitted to retain their working files on the
condition that those files will remain protected.

 

 
Case 1:19-cv-04821-LAP Document 45 Filed 11/27/19 Page 5of6

12. Nothing herein shall preclude the parties
from disclosing material designated to be Confidential
Information if otherwise required by law or pursuant to
a valid subpoena,

SO STIPULATED AND AGREED.

YA b. Mor dai

Joséph BE. Gasperetti (JG-2120) ©
Attorney for the Plaintiff

    

 

Kirela
John H, Eickemeyer
Mare B. Schlesinger
Attorney for the Defendants
The Curchin Group, LLC and
Robert C, Fouratt, CPA
SOQ ORDERED:

 

United States Magistrate Judge
Oshtot

Dated: New York, New York

 

 
Case 1:19-cv-04821-LAP Document 45 Filed 11/27/19 Page 6 of 6

Exhibit A
eement

| have been informed by counsel that certain documents or information to be disclosed
to me in connection with the matter entitled have been designated as confidential. | have been
informed that any such decuments or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

t hereby agree that ! will not disclose any information contained in such documents to
any other person. | further agree not to use any such information for any purpose other than
this litigation.

DATED:

 

Signed in the presence of:

 

(Attorney)

 

 
